Citation Nr: 0925529	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1970 to 
November 1971.

The issue on appeal was originally denied by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).  In June 2006, the Board of Veterans' Appeals 
(Board) reopened a claim for service connection for PTSD and 
remanded the reopened claim to the RO for additional 
development.  In June 2008, the Board denied the Veteran's 
reopened claim for service connection for PTSD.  The Veteran 
appealed the denial to the Court of Appeals for Veterans 
Claims (Court).

The June 2008 Board denial of service connection for PTSD was 
vacated and remanded by a Court Order in April 2009 based on 
a Joint Motion To Remand (Joint Motion).

A letter was sent to the Veteran on May 6, 2009, with a copy 
sent to his attorney the following day, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  According to a response 
letter dated May 7, 2009, the Veteran did not have anything 
else to submit.  

For reasons discussed hereinbelow, the issue of entitlement 
to service connection for PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

According to the April 2009 Joint Motion, this case was 
remanded back to the Board because of the Board's failure to 
ensure adequate compliance with the remand instructions of 
June 2006, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), and because the Board had not adequately discussed 
the credibility of lay statements submitted by the Veteran 
and those contained in a buddy statement from R.E.G.  It was 
noted in the Joint Motion that reasonable efforts had not 
been made to obtain evidence corroborating the Veteran's 
alleged stressors, in that although the June 2006 Board 
remand requested a unit history, morning reports, and Combat 
Operations After Action Reports (COAARs) for the 120th 
Transportation Company for February 15, 1971 through November 
25, 1971, the RO subsequently requested verification of the 
Veteran's alleged stressors only from January 1, 1971 to 
March 31, 1971.  Additionally, the RO did not request 
verification of the service of REG and did not request a 
search of COAARs for the 120th Transportation Company.

Additionally, according to the U.S. Army and Joint Services 
Records Research Center (JSRRC) response in June 2007, the 
Veteran needed to provide the names of individuals killed, 
the units of assignment, and any available information on the 
location of the alleged incidents.

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issue on appeal.

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2.  The AMC/RO will also request that the 
Veteran provide a written account of any 
additional information related to his 
service stressors that he may be able to 
provide in order to help JSRRC locate the 
records, to include information related to 
the approximate dates within a 60 day time 
frame (e.g., May through July 1971), 
locations, involved units, names of 
casualties, and any other relevant data.


3.  Thereafter, the AMC/RO will send a 
copy of the Veteran's October 1992, April 
2003, August 2004, April 2005, and July 
2006 PTSD stressor statements, his January 
2001 PTSD Questionnaire reply, his service 
discharge document, his service personnel 
records, and any additional relevant 
information provided by the Veteran to 
JSRRC at 7701 Telegraph Road, Kingman 
Building, Room 2CO8, Alexandria, VA 22315-
3802, in order to obtain those unit 
histories, morning reports, and COAARs for 
the 120th Transportation Company dated from 
February 15, 1971 through November 25, 
1971 that have not been previously 
reviewed for verification of the 
following:

(1) R.E.G.'s service with the 
veteran as a truck master with 
the 120th Transportation Company 
in 1971; (2) the killing of a 
truck convoy driver (possibly the 
lead truck) by enemy sniper fire 
during the veteran's last convoy, 
with the date of the last convoy 
presumably in September, October 
or November, 1971; and (3) a 
mortar attack of the veteran's 
military convoy at Rach Jaw, near 
the French port, with 
verification of the veteran's 
presence in that convoy or any 
other convoy during which a 
serviceman was killed by enemy 
fire.

4.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that the foregoing development 
actions have been conducted and completed 
in full, especially the action related to 
the verification of stressors.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
5.  Thereafter, the AMC/RO must 
readjudicate the claim of service 
connection for PTSD, to include 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
attorney will be furnished a supplemental 
statement of the case with reasons and 
bases for the decision.  The Veteran and 
his attorney will be then given an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

